
	

113 HRES 299 IH: Congratulating the Chicago Blackhawks on winning the 2013 Stanley Cup Championship.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 299
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Quigley (for
			 himself, Ms. Schakowsky,
			 Mrs. Bustos,
			 Mr. Foster,
			 Ms. Duckworth,
			 Mr. Gutiérrez,
			 Ms. Kelly of Illinois,
			 Mr. Schneider,
			 Mr. Rodney Davis of Illinois,
			 Mr. Enyart,
			 Mr. Rush, Mr. Lipinski, Mr.
			 Danny K. Davis of Illinois, and Mr.
			 Schock) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Chicago Blackhawks on
		  winning the 2013 Stanley Cup Championship.
	
	
		Whereas the historic Chicago Blackhawks, as one of the
			 Original Six, have made countless contributions to
			 sports;
		Whereas the Blackhawks and the National Hockey League have
			 demonstrated a commitment to promoting fitness and leadership skills for youth
			 through support for youth hockey programs and community skating
			 facilities;
		Whereas the Blackhawks have demonstrated a commitment to
			 the Nation’s veterans and wounded warriors through their support of sled-hockey
			 rehabilitation programs and unique on-ice opportunities;
		Whereas with 227 straight home game sellouts and an NHL
			 leading regular-season average attendance of 21,775, the Blackhawks are the
			 pride of their hometown, Chicago, Illinois;
		Whereas the Blackhawks organization of Rocky Wirtz, Joel
			 Quenneville, John McDonough, Jay Blunk, Stan Bowman, and Scotty Bowman have
			 enshrined Chicago as a hockey town for the 21st century;
		Whereas the Blackhawks, through amazing offense, superb
			 defense, and unmatched goaltending, dominated the regular season and overcame
			 the lockout to set an NHL record for a point earned in each of the first 24
			 games of the season;
		Whereas the Blackhawks tamed the Minnesota Wild in 5
			 games, brought down their arch rivals the Detroit Red Wings in a tough 7-game
			 series, and dethroned the Los Angeles Kings to become the Western Conference
			 Champions and advance to the Stanley Cup Final;
		Whereas in the Stanley Cup Final series, the Blackhawks
			 overcame the aggressive play and talent of the Eastern Conference Champion
			 Boston Bruins, to win the championship in one of the most exciting and
			 nail-biting final games in recent history; and
		Whereas the innumerable contributions from every player,
			 coach, and the entire Blackhawks family have brought the madness back to
			 Madison Street and Lord Stanley's Cup back to where it belongs, sweet home
			 Chicago, Illinois: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the Chicago Blackhawks for their
			 long distinguished history, countless contributions to sports, and their many
			 successes as a franchise;
			(2)congratulates the
			 Blackhawks on an amazing season and for winning the 2013 Stanley Cup
			 Championship;
			(3)recognizes the
			 players, coaches, and leadership of the Blackhawks organization; and
			(4)joins with all
			 people in the United States and hockey fans all over the world in celebrating
			 the return of the Stanley Cup to Chicago, Illinois.
			
